707 S.E.2d 234 (2011)
Roger STEVENSON
v.
N.C. DEPARTMENT OF CORRECTION.
No. 103P11.
Supreme Court of North Carolina.
April 7, 2011.
Roger Stevenson, for Stevenson, Roger.
Christina S. Hayes, Associate Attorney General, for N.C. Department of Correction.

ORDER
Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by Plaintiff on the 21st of March 2011 in this matter pursuant to G.S. 7A-30 (substantial constitutional question), the following order was entered and is hereby certified to the North Carolina Court of Appeals: the notice of appeal is
"Dismissed Ex Mero Motu by order of the Court in conference, this the 7th of April 2011."